DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-21 are allowed.

Examiner’s Note
The examiner has considered the IDS filed on 01/18/2022, and considered the references in the IDS would not affect the decision of the application.

The examiner further considered the added Claim 21, since the limitations are taught in the specification and shown in the drawings, and the claim is depended from Claim 1, the added Claim 21 would not affect the decision either.

The reasons for allowance is presented below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A cylinder block, comprising:
at least one cylinder having at least one intake port and at least one exhaust port, the at least one cylinder having a cylinder wall that includes a first cylinder side and a second cylinder side configured to receive at least one piston, the first cylinder side and the second cylinder such that the first cylinder side is an outer wall side of the cylinder wall and the second cylinder side is an inner wall side of the cylinder; and
wherein the at least one intake port includes an upper surface and a lower surface, the upper surface of the at least one intake port extending downwardly between the first cylinder side and the second cylinder side and having an entrance portion that is adjacent the first cylinder side and an outlet portion that is adjacent the second cylinder side, the upper surface being arced from the entrance portion to the outlet portion.”

The underlined limitation is shown in Fig. 4 and supported by at least Specification, Paragraph 40.  In Fig. 4, Part 40 area can be considered as the first cylinder side and Part 42 area can be considered as the second cylinder side of the upper surface of the cylinder wall of the cylinder, and Fig. 4 shows an extending portion extends from Part 40 area to Part 42 area downwardly.  At least Specification, Paragraph 31 teaches the design would allow more air to enter the cylinder.

Based on the teachings of the specification and the claimed limitations, the examiner considered Boyesen (US4000723A) would fail to teach at least the limitation “the upper surface of the at least one intake port extending downwardly between the first cylinder side and the second cylinder side and having an entrance portion that is adjacent the first cylinder side and an outlet portion that is adjacent the second cylinder side.”  In Boyesen, Fig. 1, the cylinder wall is the white area above Part 46 area (please see the following drawing), and comparing with the drawing of the claimed invention, the extending portion extends from upwardly, which is opposite to the claimed invention.  Therefore, Boyesen would fail to teach all the limitations of Claim 1.


    PNG
    media_image1.png
    1056
    1319
    media_image1.png
    Greyscale


The examine further considered Klomp (US4945869A), but the reference also fails to teach at least the limitation “the upper surface of the at least one intake port extending downwardly between the first cylinder side and the second cylinder side and having an entrance portion that is adjacent the first cylinder side and an outlet portion that is adjacent the second cylinder side” since the reference also only show an extending portion extends from outer side of the cylinder wall to inside of inner side of the cylinder wall upper surface upwardly (please see the following drawing).  Therefore, Klomp would also fail to teach all the limitations of Claim 1.


    PNG
    media_image2.png
    1056
    1319
    media_image2.png
    Greyscale


The examiner also considered other references, but the references fail to show or reasonably teach in combination at least the limitation “wherein the at least one intake port includes an upper surface and a lower surface, the upper surface of the at least one intake port extending downwardly between the first cylinder side and the second cylinder side and having an entrance portion that is adjacent the first cylinder side and an outlet portion that is adjacent the second cylinder side.”  Therefore, Claim 1 is allowed.

Claims 9 and 14 are allowed based on the same reasons as Claim 1.  Claims 2-7, 10-13, 15-21 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747